DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on April 21, 2020, with claims 1-23, wherein claims 5, 13 and 19 are cancelled and claims 20-23 are newly added. Hence claims 1-4, 6-12, 14-18 and 20-23 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed May 03, 2021, with respect to claims 1-5, 7-12 and 14-23 have been fully considered but are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
	Applicant’s arguments 1: Applicant’s arguments in page 9, recites, “As a preamble, Applicant submits that the presently claimed invention is in the technological
field of optimizing the efficiency of data transmissions over wireless networks by using an optimal data transfer rate, while Knox is in the technological field of improving user
interactions with ubiquitous computing technologies (e.g. Internet of Things (loT) sensors and devices). There is no mention or suggestion in Knox that the improvement of the user interactions with the ubiquitous computing technologies involves the determination of an optimal data transfer rate for data transmissions over wireless networks. Applicant further submits that the mere fact that Knox uses artificial intelligence techniques (e.g. a neural network) does not render Knox relevant to the prosecution of the presently claimed invention. On the contrary, Applicant respectfully submits that the citation of Knox in the present Office Action is made in hindsight of the 
presently claimed invention, rather than being based on the information actually presented in Knox”.
	Examiner’s response 1: the Examiner respectfully submits that the Applicant’s arguments here are not based on the claim limitations, and the Examiner cannot bring what is in the specification into the claims. Hence the arguments are moot.
	Applicant’s arguments 2: Applicant’s arguments in page 10, recites, “However, the functionalities of the Inference Intelligence illustrated in Figure 1C Include sentiment, 
natural language, emotion, gestures, biometrics, cognitive level, facial recognition, human modality, eye movement, engagement preferences. A person skilled in the art
would readily understand that none of the foregoing functionalities teach, suggest or even relate to the optimization of a wireless data transfer rate”.
	Examiner’s response 2: the Examiner respectfully submits that the Applicant’s arguments are not based on the claim limitations, and the Examiner cannot bring what is in the specification into the claims. Hence the arguments are moot.
	Applicant’s arguments 3: Applicant’s arguments in page 10-11, recites, “Examiner states that the engagement data recited in Knox is equivalent to an amount
of data. A person skilled in the art would readily understand that an amount of data is
a measure or quantity of data, which can be expressed in a number of bytes to
transfer, a number of packets to transfer, etc. The Examiner is taking the term
"engagement data 110" out of its context. Knox recites engagement data 110 events
and interactions 130 associated with a subject. Paragraph [0087] of Knox recites that
engagement data 110 include physical movements, gestures, walking, audible sound,
speech, voice commands, haptic control motion, facial expressions, moods and
biometrics. Other paragraphs of Knox disclose other types of engagement data 110.
Thus, identifying engagement data 110 as recited in paragraph [0092] of Knox
suggests determining a type of engagement data 110 among a plurality of possible
types of engagement data 110, but fails to teach or suggest determining an amount
(measuring a quantity) of data”.
	Examiner’s response 3: The examiner respectfully disagrees. The examiner’s rejection is based on the claim limitations and the examiner interpret the claim limitations under broadest reasonable interpretation. The claim language does not restrict to interpret the limitation “determining an amount of data….”. Hence the examiner’s interpretation of “engagement data” as the “amount of data” as “ the relevancy of the identified engagement data 110 is a calculated value, used as weights and biases, based on individual or multiple datasets including real-time data, historical data of user profile and previous interactions, training data, and probability values related to user preference, intentions, desired outcomes, and the like. At block 326, processing logic calculates a score comparing inference intelligence with interaction outcome values 306. At block 328, processing logic applies correlated inference intelligence 132 and interaction outcome scores to train a neural network model to identify engagement data 110 precursors with interaction outcomes, which adds deeper contextual data to inference intelligence 132”, fig 3B, para [0092]. Hence “engagement data” can be interpreted as calculated or measured amount of data. Therefore the arguments are traversed.
	Applicant’s arguments 4: Applicant’s arguments in page 10-11, recites, “More specifically, Bahadiroglu fails to teach or suggest a neural network generating as output an optimal data transfer rate of the wireless communication interface; as recited in independent claim 1”.
	Examiner’s response 4: The examiner respectfully disagrees. Although Knox teaches a neural network, fig 1B-E, 3B, para [0092], but Knox explicitly does not teach optimum size of the neural data, however Bahadiroglu in the same field of endeavor teaches, fig 6A, where, network analyzer 48 receives neural data from  neural network 48B and “executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”, para [0109]. It would have been obvious to one with ordinary skill in the art to incorporate a system and method for monitoring and adjusting parameters associated with a wireless communication system as taught by Bahadiroglu, into a system and method, as taught by Knox for the  advantage of obtaining satisfactory performance in networks have thereby focused on traffic management methods for managing and controlling the traffic load and flow in a network, mechanisms for allocating network bandwidth and improvements in protocols for the efficient transmission of data (Bahadiroglu: para [0030]). 
	Applicant’s arguments 5: Applicant’s arguments in page 10-11, recites, “Bahadiroglu discloses outputs of the neural network consisting of an optimum packet size and Examiner). Paragraph [0067] of Bahadiroglu further mentions "a packet error rate", which is interpreted by the Examiner as the optimal data transfer rate recited in independent claim 1. Those skilled in the art recognize that packet error rate differs from an optimal data transfer rate. Furthermore, the "packet error rate" of paragraph [0067] of Bahadiroglu is only described as a secondary effect addressed by the functionalities disclosed in Bahadiroglu, but there is no mention of calculating or inferring this "packet error rate" in Bahadiroglu”.
	Examiner’s response 5: The examiner respectfully disagrees. 2141.02    Differences Between Prior Art and Claimed Invention [R-10.2019], VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) 
	Bahadiroglu teaches in para [0067] Also in contrast from the methods of the prior art, the present invention does not attempt to control or modify internal conditions or operation of a network or connection, but adapts data transmission to the observed network or connection conditions solely by control and adaptation of externally controllable data transmission characteristics In particular, the present invention attempts to directly determine the optimum bandwidth available through a network or transmission to existing real time network or connection conditions and available bandwidth by controlling packet size connection, and to determine the data transmission characteristics to optimally conform to the available bandwidth. More specifically, the present invention adapts data and inter-packet interval. Adaptation of network communications to the available bandwidth will, in turn, ADDRESS such secondary effects as packet error rate, packet loss or packet dropping. Therefore it would have been obvious to one with ordinary skill in the art to incorporate a system and method for monitoring and adjusting parameters associated with a wireless communication system as taught by Bahadiroglu, into a system and method, as taught by Knox for the  advantage of obtaining satisfactory performance in networks have thereby focused on traffic management methods for managing and controlling the traffic load and flow in a network, mechanisms for allocating network bandwidth and improvements in protocols 
	All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al (US 20200364588 A1), hereinafter, “Knox” in view of Bahadiroglu  et al (US 20020186660 A1), hereinafter, “Bahadiroglu” further in view of Girish et al (US 20170111253 A1), hereinafter, “Girish”.
	Regarding claims 1, 9 and 15, Knox discloses: A computing device (Knox: fig 1A, Computing device 26), a method for inferring an optimal wireless data transfer rate using a neural network (Knox: fig 3E, para [0038], where, “FIG. 3D illustrates a flow diagram for managing interaction recommendations using interaction data associated with a ubiquitous computing environment”), the computing device and the method comprising: a non-transitory computer program product comprising instructions executable by a processing unit of a computing device (Knox: fig 1B and 4A, para [0070], where, “computing device 26 may display content by processing a markup language that describes instructions for formatting or presentation of content such as (XML) data”), the execution of the instructions by the processing unit of the computing device providing for inferring an optimal wireless data transfer rate using a neural network (Knox: fig 1B, “Neural Network” and 1C, “Inference Intelligence”), by: 
	a wireless communication interface (Knox: fig 1B, para [0071], “Wireless subsystem 64” which includes wireless communication interface, fig 1B, block 64, para [0064]); 
	memory for storing a predictive model generated by a neural network training engine (Knox: fig 1E, block 112 “training data”, fig 4A, memory 418 and 428, “Network Interface 210” and “Memory 240”, para [0032]-[0033] and para [0044], where, store and exchange of data related to neural network, para [0059]-[0060], fig 3E, step 382, where, generate a “neural model” equivalent to “neural network training engine”, fig 3B, block 324); the predictive model comprising weiqhts of a neural network (Knox: fig 3E, step 384 (equivalent to “predictive model”), where, “using the model, calculate (equivalent to “predict”) and assign weights and bias values to engagement data associated with user intention information” and “desired outcome information” (equivalent to “predicted result”), para [0077] and [0091], where, “inference intelligence 132 for respective datasets may determine applicability, bias, or weighted value used by the algorithm applications”, para [0081], where, “identifying optimal and non-optical engagement measured by data values, data parameters and conditions; predicting qualitative and qualitative engagement measured by data values, data parameters, and conditions; and optimal interaction conditions and or parameters associated with respective user and system activities”); and 
	a processing unit (Knox: fig 1E, “Data Processor 118”) for: determining an amount of data to transfer through the wireless communication interface (Knox: fig 3B, step 322,  para [0092], where, “processing logic identifies “engagement data 110” (equivalent to “amount of data”), events and interactions 130 associated with a subject”, fig 4A, para [0097], where, “system 400, a block is and assigned a token value and, based on EID ownership and permissions granted to authorized associated users (receivers), said value is transferred (through “network 410” equivalent to “wireless communication interface”) by digitally signing the hash produced by adding the previous transaction” as the “network 410” can be “wired/wireless subsystem 64”, fig 1B) and at least one additional parameter (Examiner’s Note: Based on the definition of parameter provided by the instant specification in para [0052], the examiner interpret the “parameter” as “Error Rate”. Knox: fig 5, para [0127], where, “categories and sub-categories within a validation range and/or “error ratio” (equivalent to “error rate”),  that reflects a probability of accuracy. In some aspects, survey 572 information is collected by the profile manger 550 such that reliable affinity data 564 can be processed within an acceptable range of validity and/or error ratio”), 
	… executing a neural network inference engine (Knox: fig 1C, “Inference Intelligence” equivalent to “neural network inference engine”),  using the predictive model for inferring (Knox: fig 3E, step 384 (equivalent to “predictive model”), where, “using the model, calculate (equivalent to “predict”) and assign weights and bias values to engagement data associated with user intention information” and “desired outcome information” (equivalent to “predicted result”), para [0077] and [0091], where, “inference intelligence 132 for respective datasets may determine applicability, bias, or weighted value used by the algorithm applications”, para [0081], where, “identifying optimal and non-optical engagement measured by data values, data parameters and conditions; predicting qualitative and qualitative engagement measured by data values, data parameters, and conditions; and optimal interaction conditions and or parameters associated with respective user and system activities”); 

	Knox does not explicitly teach: characterizing operating conditions of the data transfer through the wireless communication interface, the parameters including an amount of data to transfer through the wireless communication interface 
	However, Bahadiroglu in the same field of endeavor teaches: characterizing operating conditions of the data transfer through the wireless communication interface, the parameters (Bahadiroglu: para [0067], where, “the present invention adapts data transmission to existing real time network or connection conditions and available bandwidth by controlling packet size and inter-packet interval. Adaptation of network communications to the available bandwidth will, in turn, address such secondary effects as packet error rate (equivalent to “parameter”), packet loss or packet dropping”) including an amount of data to transfer through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); 
…	
	an optimal data transfer rate (Bahadiroglu: para [0067], where, “the present invention adapts data transmission to existing real time network or connection conditions and available bandwidth by controlling packet size and inter-packet interval. Adaptation of network communications to the available bandwidth will, in turn, address such secondary effects as packet error rate (equivalent to “parameter”), packet loss or packet dropping”) of the wireless communication interface based on the amount of data to transfer through the wireless communication interface and the at least one additional the parameter characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for Bahadiroglu, into a system and method, as taught by Knox for the  advantage of obtaining satisfactory performance in networks have thereby focused on traffic management methods for managing and controlling the traffic load and flow in a network, mechanisms for allocating network bandwidth and improvements in protocols for the efficient transmission of data (Bahadiroglu: para [0030]).
	neither Knox nor Bahadiroglu explicitly teach: configuring the wireless communication interface to operate at the optimal data transfer rate.
	However, Girish et al. in the same field of endeavor teaches: configuring the wireless communication interface to operate at the optimal data transfer rate (Girish: fig 1-3, para [0020], where, “the plurality of data packets being output to the station over a wireless interface; (b) determining a minimum data rate threshold associated with the data transfer session, wherein the minimum data rate threshold indicates a potential for an interruption to the data transfer session; (c) determining a current data rate associated with the data transfer session; and (d) if the current data rate associated with the data transfer session is less than the minimum data rate threshold, outputting an alert to the station, wherein the alert provides an indication of the potential for an interruption to the data transfer session”, further in para [0036], where, “The minimum data transfer rate threshold may be set at any bitrate that is lower than an optimal or preferred bit rate at which the access point 110 is capable of delivering data to the station 120. For example, the minimum data transfer rate threshold may be set at a bitrate that would indicate to a user that content is not being transferred to the station 120 at an optimal or preferred rate”, see further para [0030]-[0036]).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring and adjusting parameters associated with a wireless communication system as taught by Girish, into a system and method, as taught by Knox. Such incorporation is advantageous by improving the data rate of the current transfer session. There by improve the efficiency of the system (Girish: para [0030]).
Regarding claims 2,10 and 16, Knox modified by Bahadiroglu further modified by Girish further teaches: The computing device of claim 1, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); and 
the optimal data transfer rate is an optimal data transmission rate, however, Noriega teaches: the optimal data transfer rate is an optimal data transmission rate (Girish: fig 1-3, para [0020], where, “the plurality of data packets being output to the station over a wireless interface; (b) determining a minimum data rate threshold associated with the data transfer session, wherein the minimum data rate threshold indicates a potential for an interruption to the data transfer session; (c) determining a current data rate associated with the data transfer session; and (d) if the current data rate associated with the data transfer session is less than the minimum data rate threshold, outputting an alert to the station, wherein the alert provides an indication of the potential for an interruption to the data transfer session”, further in para [0036], where, “The minimum data transfer rate threshold may be set at any bitrate that is lower than an optimal or preferred bit rate at which the access point 110 is capable of delivering data to the station 120. For example, the minimum data transfer rate threshold may be set at a bitrate that would indicate to a user that content is not being transferred to the station 120 at an optimal or preferred rate”, see further para [0030]-[0036]).
Regarding claims 3,11 and 17, Knox modified by Bahadiroglu further modified by Girish further teaches: The computing device of claim 1, wherein the data transfer is a reception of data by the computing device through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); and 
the optimal data transfer rate is an optimal data transmission rate, however, Noriega teaches: the optimal data transfer rate is an optimal data reception rate (Girish: fig 1-3, para [0020], where, “the plurality of data packets being output to the station over a wireless interface; (b) determining a minimum data rate threshold associated with the data transfer session, wherein the minimum data rate threshold indicates a potential for an interruption to the data transfer session; (c) determining a current data rate associated with the data transfer session; and (d) if the current data rate associated with the data transfer session is less than the minimum data rate threshold, outputting an alert to the station, wherein the alert provides an indication of the potential for an interruption to the data transfer session”, further in para [0036], where, “The minimum data transfer rate threshold may be set at any bitrate that is lower than an optimal or preferred bit rate at which the access point 110 is capable of delivering data to the station 120. For example, the minimum data transfer rate threshold may be set at a bitrate that would indicate to a user that content is not being transferred to the station 120 at an optimal or preferred rate”, see further para [0030]-[0036]).
Regarding claims 4,12 and 18, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 1, wherein the parameters characterizing operating conditions of the data transfer through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); comprise at least one of the following: a radio frequency, a signal strength, and a period of time at which the data transfer occurs (Knox: fig 1B, para  [0074]).
Regarding claims 6, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 1, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface (Knox: fig 1B, para [0074]).
Regarding claims 7, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 1, wherein the computing device consists of an environment control device (ECD) (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0061]).
Regarding claim 8, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 7, wherein the ECD consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0060]-[0062], which includes sensors).
Regarding claim 14, Knox modified by Bahadiroglu further modified by Girish further discloses: The method of claim 9, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0060]-[0062], which includes sensors).
Regarding claim 20, Knox modified by Bahadiroglu further modified by Girish further teaches: The non-transitory computer program product of claim 15, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0060]-[0062], which includes sensors).
Regarding claims 21-23, Knox modified by Bahadiroglu further modified by Girish further teaches: The computing device of claim 1, wherein the execution of the neural network inference engine is performed (Knox: fig 1C, “Inference Intelligence” equivalent to “neural network inference engine”), upon determining changes which exceed a threshold for one of the amount of data to transfer through the wireless communication interface (Bahadiroglu: “the value is determined for the threshold for window growth, that is, the speed with which a window may be increased, and the maximum window size. If a window size is too small or the threshold is too low, the TCP/IP will not be able to transfer sufficient data for optimum performance and, if the prescribed window size is too large, TCP/IP may lose packets or network congestion may ensue, or both”) and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface (Examiner’s Note: Based on the definition of parameter provided by the instant specification in para [0052], the examiner interpret the “parameter” as “Error Rate”. Knox: fig 5, para [0127], where, “categories and sub-categories within a validation range and/or “error ratio” (equivalent to “error rate”),  that reflects a probability of accuracy. In some aspects, survey 572 information is collected by the profile manger 550 such that reliable affinity data 564 can be processed within an acceptable range of validity and/or error ratio”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461